DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-12, 19, and 20 in the reply filed on 11/23/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/3/20 and 4/6/21 were filed on 9/3/20 and 4/6/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siling et al (US 6468696).
Regarding claims 1-3, and 19, Siling et al discloses an electrochemical cell (solid-state battery) comprising an anode electrode sheet “30”, a cathode electrode sheet “20”, and an electrolyte system “40” (PEO film) between the anode electrode sheet and cathode electrode sheet; wherein the electrolyte system comprises a polymer gel support structure including a mixture of polyethylene oxide (PEO) and polyphenylene oxide (PPO) (structural unit B comprises -R1-CH=CH-O-, R1 is alkyl group / structural unit B1) (col. 3, line 21 to col. 4, line 12 and Table 2, No. 1-4). 

[AltContent: oval][AltContent: textbox (structural unit B / structural unit B1)][AltContent: arrow]
    PNG
    media_image1.png
    143
    180
    media_image1.png
    Greyscale
Polyphenylene oxide

	Regarding claims 4-12, the Office takes the position that the structural units D, D1, D2, and D3 are intermediate structural units and not part of the final product.  For example, Example 1 states “[0068] In the reaction process, the polymer precursor generated after the ethylene oxide monomer reacts with the F-containing cyclic ether monomer 
    PNG
    media_image2.png
    26
    48
    media_image2.png
    Greyscale
includes a main chain structure containing a structural unit A 
    PNG
    media_image3.png
    27
    97
    media_image3.png
    Greyscale
 (PEO) and a structural unit D1 
    PNG
    media_image4.png
    58
    93
    media_image4.png
    Greyscale
  [0070] In the process, a F removal treatment is performed on the structural unit D1 
    PNG
    media_image5.png
    45
    93
    media_image5.png
    Greyscale
 so that part of the structural unit D1 is transformed into a structural unit B1”.   

Claim(s) 1-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 2013/0063092).
Regarding claims 1-3, and 19, Yang et al discloses an electrochemical cell (solid-state battery) comprising an anode electrode sheet “520”, a cathode electrode sheet “510”, and a polymer electrolyte “40” (PEO film) between the anode electrode sheet and cathode electrode sheet; wherein the polymer electrolyte comprises a block copolymer of PXE (poly(2,6-dimethyl-1,4-phenylene oxide) – PEO, wherein PXE comprises a structural unit B comprising -R1-CH=CH-O-, R1 is alkyl group ([0022],[0023],[0057]). 
[AltContent: textbox (structural unit B / structural unit B1)][AltContent: arrow][AltContent: oval] 
    PNG
    media_image6.png
    165
    302
    media_image6.png
    Greyscale

Regarding claims 4-12, the Office takes the position that the structural units D, D1, D2, and D3 are intermediate structural units and not part of the final product.  For example, Example 1 states “[0068] In the reaction process, the polymer precursor generated after the ethylene oxide monomer reacts with the F-containing cyclic ether monomer 
    PNG
    media_image2.png
    26
    48
    media_image2.png
    Greyscale
includes a main chain structure containing a structural unit A 
    PNG
    media_image3.png
    27
    97
    media_image3.png
    Greyscale
 (PEO) and a structural unit D1 
    PNG
    media_image4.png
    58
    93
    media_image4.png
    Greyscale
  [0070] In the process, a F removal treatment is performed on the structural unit D1 
    PNG
    media_image5.png
    45
    93
    media_image5.png
    Greyscale
 so that part of the structural unit D1 is transformed into a structural unit B1”.   

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Siling et al (US 6468696).
Regarding claim 20, Siling et al discloses an electrochemical cell (solid-state battery) comprising an anode electrode sheet “30”, a cathode electrode sheet “20”, and an electrolyte system “40” (PEO film) between the anode electrode sheet and cathode electrode sheet; wherein the electrolyte system comprises a polymer gel support structure including a mixture of polyethylene oxide (PEO) and polyphenylene oxide (PPO) (structural unit B comprises -R1-CH=CH-O-, R1 is alkyl group) (col. 3, line 21 to col. 4, line 12 and Table 2, No. 1-4).
It is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is the same as or obvious over the product of the prior art.  Therefore, the claim is anticipated by Siling et al.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al (US 2013/0063092).
Regarding claim 20, Yang et al discloses an electrochemical cell (solid-state battery) comprising an anode electrode sheet “520”, a cathode electrode sheet “510”, and a polymer electrolyte “40” (PEO film) between the anode electrode sheet and cathode electrode sheet; wherein the polymer electrolyte comprises a block copolymer of PXE (poly(2,6-dimethyl-1,4-phenylene oxide) – PEO, wherein PXE comprises a structural unit B comprising -R1-CH=CH-O-, R1 is alkyl group ([0022],[0023],[0057]). 
It is noted that the instant claim is being construed as product-by-process and that the product itself does not depend on the process of making it.  Accordingly, in a product-by-process claim, the patentability of a product does not depend on its method of production.  In that, it is further noted that the product in the instant claim is the same as or obvious over the product of the prior art.  Therefore, the claim is anticipated by Yang et al.  However, if the claim is not anticipated, the claim is obvious as it has been held similar products claimed in product-by-process limitations are obvious (In re Brown 173 USPQ 685 and In re Fessman 180 USPQ 324, See MPEP 2113: Product-by-Process claims).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729